DETAILED ACTION
Claims 1-8, 15-18, 20-21, and 23-28 are pending in this application. At least independent claims 1 and 15 have been amended to change the scope of the claimed invention. Claims 27 and 28 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With respect to the rejections under 35 USC 112(b), Applicant’s amendments have overcome the rejections.
With respect to the rejections under 35 USC 112(d), Applicant's arguments filed 5/26/2022 have been fully considered but they are not persuasive. Applicant argues that “claims 15-16 and 21 have been amended to indicate that the at least one rule is included as part of the trip plan such that the trip plan and at least one rule cannot be considered the same” (page 7 of remarks). Examiner disagrees. “Rule” is a broad term that may encompass the operational settings designated by (included in) the trip plan. Applicant’s own specification, for example, discloses that “The trip plan generated may provide human understandable instructions and rules, including minimum speeds for a region, a notch setting for a region, indicating location to use braking for a region, indicating location for recharging battery for electric and hybrid vehicles, etc.” ([0080]). This language indicates that trip plan, operational settings, instructions, and rules are not mutually exclusive terms, but rather may overlap, such that a trip plan may include operational settings which may be considered a form of “instructions and rules”. Therefore, Examiner maintains that the 112d rejection is proper.
With respect to the rejections under 35 USC 101, Applicant’s amendments have overcome the rejections. Examiner notes that displaying instructions in these claims is not simply an insignificant extra-solution activity, but rather provide the actionable result that allows the driver to more efficiently operate the vehicle. Therefore, Examiner considers the display of instructions generated by the claimed data processing steps to provide a practical application of the abstract idea.

With respect to the rejections under 35 USC 102, Applicant’s amendment has necessitated new grounds of rejection. Accordingly, Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 21-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 16, the claim recites “wherein the at least one rule is also based on a restriction in movement of the vehicle system during the trip”. However, parent claim 15 already states “determining at least one rule based on the speed requirements that are determined” (line 4). Examiner considers “a restriction in movement” (claim 16) to be the same as or broader than “speed requirements” (claim 15). Hence claim 16 is not further limiting.
Regarding claim 21, the claim recites “wherein the trip plan includes at least one rule”. This appears to be a broader version of the limitation in parent claim 1 that reads “generating or modifying a trip plan that designates operational settings of the vehicle system…” where a “trip plan that designates operational settings” (claim 1) is considered to be the same as or narrower than “at least one rule” (claim 21). Claim 21 also recites “generating instructions that provide that at least one rule”. This appears to be a broader version of the limitation in parent claim 1 that reads “maintaining the vehicle system above a first threshold speed…based on the trip plan”. Hence claim 21 is not further limiting.
Regarding claim 23, the claim recites “wherein the at least one rule is based on a restriction in movement of the vehicle system during the trip”. However, parent claim 1 recites “generating or modifying a trip plan…, the trip plan designating the operational settings within at least the at least one speed restriction section”, wherein the speed restriction section is determined based on speed requirements. As explained in the 112d rejection of claim 21, “trip plan that designates operational settings” (claim 1) is considered to be the same as or narrower than “at least one rule” (claims 21 and 23), and Examiner considers “a restriction in movement” (claim 23) to be the same as or broader than “speed requirements” (claim 1). Hence claim 23 is not further limiting. 
Regarding claim 24, the claim recites “controlling movement of the vehicle system based on the instructions”. Parent claim 1 recites “maintaining the vehicle system above a first threshold speed … based on the trip plan”. As explained in the 112d rejection of claim 21, “maintaining the vehicle system above a first threshold speed…based on the trip plan” (claim 1) is considered to be the same as or narrower than “controlling movement of the vehicle system based on the instructions” (claim 24). Hence claim 24 is not further limiting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-8, 15-18, 20-21, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (EP 3095661 A2) in view of Komlosi et al. (EP 3219560 A1).
Regarding claim 1, Dorner teaches a method comprising: 
[…];
determining speed requirements during plural sections of a trip of a vehicle system […] ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope); 
determining at least one speed restriction section of the plural sections of the trip based on the speed requirements that are determined (Examiner considers max and min speeds to constitute “speed restriction”; they are determined and applicable to section(s) of the trip (i.e. “speed restriction section”) based on the events described in [0014-15] cited above; see also [0022]: max/min speed is adjusted as a function of the road or traffic parameter); 
generating or modifying a trip plan that designates operational settings of the vehicle system at one or more of different locations, different distances along one or more of the plural sections, or different times, the trip plan designating the operational settings within at least the at least one speed restriction section ([0014]: max/min speed can be adjusted before reaching the future road or traffic event, [0022]: adjusted automatically; [0024]: adjusted by driver; “operational settings” include speeds according to [0019] of Applicant’s spec); 
maintaining the vehicle system above a first threshold speed within the at least one speed restriction section based on the trip plan (Figs. 3-4, 5b, 6, and 10 (between S0 and S1 and after S3)); and 
limiting supplemental propulsion force in the vehicle system in the at least one speed restriction section until the first threshold speed is reached, based on the trip plan ([0006]: during the deceleration step, the vehicle may coast until it drops below the minimum speed; [0010]: in the deceleration step, the connection between the drive device and the drive shaft can be released).  
Dorner does not teach “determining total energy requirements during a trip” or that the speed requirements are determined “based on the total energy requirements”. However, Komlosi teaches a driver advisory system which determines total energy requirements during a trip ([0052]: “The train data may contain … the associated energy consumption and energy recuperation for the accelerating and the braking. It may also contain the energy consumption for maintaining a desired speed, depending on the train speed”; [0055]: “the velocity profile with the minimum overall energy consumption is determined”) and determines an energy-optimized velocity profile for the route (Fig. 6, velocity profile 44). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to determine the total energy requirement of a trip and determine speed requirements based on the total energy requirements as taught by Komlosi in order to minimize energy consumption while satisfying additional constraints such as maximum travel time, speed limits, and vehicle capabilities (Komlosi [0009]).
Regarding claim 6, modified Dorner teaches the method of claim 1, and Dorner, as modified, also teaches determining fuel consumption of the vehicle system during the trip, wherein the speed requirements are determined based on reducing the fuel consumption that was determined (Komlosi [0055]: determining a velocity profile with a minimum overall energy consumption; see rejection of claim 1. Examiner notes that Komlosi [0009] discloses that “determining of the energy-optimization velocity profile may be carried out both for fuel-powered trains as well as for electrically-powered trains”. Therefore, for a fuel-powered train, the “energy” consumption would reflect “fuel” consumption accordingly.)
Regarding claim 7, modified Dorner teaches the method of claim 1, and Dorner also teaches automatically controlling movement of the vehicle system according to the trip plan ([0005]: speed of the vehicle is automatically controlled).  
Regarding claim 8, modified Dorner teaches the method of claim 1, and Dorner also teaches that the operational settings of the vehicle system include at least one of speed, tractive power, tractive effort, braking effort, or braking power (at least [0014]: max/min speed).  
Regarding claim 15, Dorner teaches a system comprising: 
	[a control device] configured to:
[…];
determine speed requirements during plural sections of the trip of a vehicle system […] ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope); 
determine at least one rule based on the speed requirements that are determined (Examiner considers max and min speeds to constitute “at least one rule”; they are determined based on the events described in [0014-15] cited above); 
generate or modify a trip plan that includes the at least one rule and that designates operational settings of the vehicle system at one or more of different locations, different distances along the one or more routes, or different times ([0014]: max/min speed (i.e. rules) can be adjusted before reaching the future road or traffic event, [0022]: adjusted automatically; “operational settings” include speeds according to [0019] of Applicant’s spec); [and]
generate instructions that provide the at least one rule to follow within a determined section ([0014]: max/min speed can be adjusted before reaching the future road or traffic event; Examiner considers max/min speeds to read on “instructions that provide the at least one rule”; [0005]: speed of the vehicle is automatically controlled indicating that speed instructions are provided/followed).  
Dorner teaches a “control device” but does not explicitly teach that the control device is “one or more processors”. However, Komlosi teaches a driver advisory system which can be implemented by a processor ([0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to implement the control device as a processor as taught by Komlosi because use of a processor for implementing driver assistance was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and would have had predictable results, i.e. processor-based driver assistance for the vehicle.
Dorner also does not teach “determine total energy requirements during a trip” or that the speed requirements are determined “based on the total energy requirements”. However, Komlosi teaches a driver advisory system which determines total energy requirements during a trip ([0052]: “The train data may contain … the associated energy consumption and energy recuperation for the accelerating and the braking. It may also contain the energy consumption for maintaining a desired speed, depending on the train speed”; [0055]: “the velocity profile with the minimum overall energy consumption is determined”) and determines an energy-optimized velocity profile for the route (Fig. 6, velocity profile 44). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to determine the total energy requirement of a trip and determine speed requirements based on the total energy requirements as taught by Komlosi in order to minimize energy consumption while satisfying additional constraints such as maximum travel time, speed limits, and vehicle capabilities (Komlosi [0009]).
Dorner also does not explicitly teach “display the instructions on a display on-board the vehicle system”. However, Komlosi also teaches this limitation ([0038]: “The train driver advisory system 3 further has a display for providing driving recommendations to a driver”). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to provide operational instructions to a driver via a display as taught by Komlosi in order to provide driving recommendations to a driver (Komlosi [0038]). By doing so, “The driver may chose to follow these recommendations or disregard these recommendations, in case other considerations, such as safety-relevant considerations, call for a different kind of brake being applied in a given situation. In this way, the final control stays with the driver of the train, while the beneficial effects of using the different brakes according to the brake preference brake rate can be achieved by the driver via following the recommendations” (Komlosi [0013]).
Regarding claim 16, modified Dorner teaches the system of claim 15, and Dorner also teaches that the at least one rule is also based on a restriction in movement of the vehicle system during the trip ([0014-15]; Examiner considers max/min speeds to constitute a “restriction in movement”).  
Regarding claim 17, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to: control movement of the vehicle system based on the instructions (Dorner [0005]: speed of the vehicle is automatically controlled).  
Regarding claim 18, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to modify or update the instructions including the at least one rule during the trip (Dorner [0022]: max/min speeds adjusted automatically). 
Regarding claim 20, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to determine an allocation of time for following the at least on rule and generating the instructions based on the allocation of time that was determined (Dorner [0033]: for vehicles traveling in a group, vehicles are put in a state with reduced drive power for a defined period of time).  
Regarding claim 21, modified Dorner teaches the method of claim 1, and Dorner also teaches that the trip plan includes at least one rule, and further comprising generating instructions that provide the at least one rule ([0014]: max/min speed can be adjusted before reaching the future road or traffic event; Examiner considers max/min speeds to be “rules”; [0005]: speed of the vehicle is automatically controlled indicating that instructions that provide the rules are generated).  
Regarding claim 23, modified Dorner teaches the method of claim 21, and Dorner also teaches that the at least one rule is based on a restriction in movement of the vehicle system during the trip ([0014-15]; Examiner considers max/min speeds to constitute a “restriction in movement”).  
Regarding claim 24, modified Dorner teaches the method of claim 21, and Dorner also teaches controlling movement of the vehicle system based on the instructions ([0005]: speed of the vehicle is automatically controlled).  
Regarding claim 25, modified Dorner teaches the method of claim 21, and Dorner also teaches modifying or updating the instructions including the at least one rule during the trip ([0022]: max/min speeds adjusted automatically; [0024]: max/min speeds adjusted by driver).
Regarding claim 26, modified Dorner teaches the system of claim 15, and Dorner, as modified, also teaches that the one or more processors (see rejection of claim 15) are configured to automatically control movement of the vehicle system according to the trip plan (Dorner [0005]: speed of the vehicle is automatically controlled).
Regarding claim 27, modified Dorner teaches the method of claim 1, but Dorner, as modified, does not teach that the vehicle system is a rail vehicle. However, Komlosi’s driver advisory system is directed toward assisting the driver of a train ([0001]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Dorner to be a rail vehicle because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and would have yielded predictable results, i.e. providing operational assistance for the driver of the rail vehicle.
Regarding claim 28, modified Dorner teaches the system of claim 15, but Dorner, as modified, does not teach that the vehicle system is a rail vehicle. However, Komlosi’s driver advisory system is directed toward assisting the driver of a train ([0001]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle of Dorner to be a rail vehicle because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations and would have yielded predictable results, i.e. providing operational assistance for the driver of the rail vehicle.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al. (EP 3095661 A2) in view of Komlosi et al. (EP 3219560 A1) and Plianos et al. (US 2019/0100204 A1).
Regarding claim 2, modified Dorner teaches the method of claim 1, and Dorner also teaches determining the first threshold speed within the at least one speed restriction section (e.g. minimum speed determined in [0014-15]). Dorner teaches that the method, in general, saves energy, but Dorner, as modified, does not explicitly disclose that the first threshold speed is determined “based on fuel consumption during the trip”.  However, Plianos teaches that a coasting speed envelope may be defined in part by a lower speed limit which is determined with reference to “speed limits imposed by the need to meet emissions or fuel consumption rules under which the vehicle is operating” because a particular vehicle may be less efficient below certain speeds due to gearing ([0176]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dorner to determine the minimum speed based on fuel consumption during the trip as taught by Plianos in order to prevent the vehicle from coasting into a speed range with increased fuel consumption, thereby ensuring that fuel consumption will be reduced.
Regarding claim 3, modified Dorner teaches the method of claim 2, and Dorner also teaches determining a second threshold speed within the at least one speed restriction section (e.g. maximum speed determined in [0014-15]); and maintaining the vehicle system below the second threshold speed within the at least one speed restriction section based on the trip plan (Figs. 3-4, 5b, 6, and 10 (between S0 and S1 and after S3)).  
Regarding claim 4, modified Dorner teaches the method of claim 3, and Dorner also teaches that the second threshold speed is based on a route requirement or vehicle requirement ([0014]: max/min speed determined from road or traffic events influencing speed on an anticipated route, e.g. future speed limit, speed-limiting curve, traffic disturbances, traffic regulations; [0015]: difference between max and min speed based on slope).  
Regarding claim 5, modified Dorner teaches the method of claim 3, and Dorner also teaches that the first threshold speed is slower than the second threshold speed (Figs. 3-4, 5b, 6, and 10: Vmin = first threshold speed, Vmax = second threshold speed, Vmin < Vmax).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662